Name: 2010/119/CFSP: Council Decision 2010/119/CFSP of 25Ã February 2010 extending and amending the mandate of the European Union Special Representative to the African Union
 Type: Decision
 Subject Matter: civil law;  extra-European organisations;  international affairs;  European construction
 Date Published: 2010-02-26

 26.2.2010 EN Official Journal of the European Union L 49/26 COUNCIL DECISION 2010/119/CFSP of 25 February 2010 extending and amending the mandate of the European Union Special Representative to the African Union THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 28, 31(2) and 33 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 6 December 2007, the Council adopted Joint Action 2007/805/CFSP (1) appointing Mr Koen VERVAEKE as European Union Special Representative (EUSR) to the African Union (AU). (2) On 1 December 2008, the Council adopted Joint Action 2008/898/CFSP (2) extending the mandate of the EUSR until 28 February 2010. (3) The mandate of the EUSR should be extended until 31 August 2010. However, the mandate of the EUSR may be terminated earlier, if the Council so decides, on a recommendation of the High Representative of the Union for Foreign Affairs and Security Policy (HR) following the entry into force of the decision establishing the European External Action Service. (4) The EUSR is to implement his mandate in the context of a situation which may deteriorate and could harm the objectives of the Common Foreign and Security Policy, as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 Joint Action 2008/898/CFSP is hereby amended as follows: 1. Article 1 is replaced by the following: Article 1 European Union Special Representative The mandate of Mr Koen VERVAEKE as EUSR to the AU is hereby extended until 31 August 2010. The mandate of the EUSR may be terminated earlier, if the Council so decides, on a recommendation of the High Representative of the Union for Foreign Affairs and Security Policy (HR) following the entry into force of the decision establishing the European External Action Service. 2. in Article 3, the first paragraph and points (a) and (k) are replaced by the following: In order to achieve the Common Foreign and Security Policy (CFSP)/Common Security and Defence Policy (CSDP) aspects of the objectives referred to in Article 2, the mandate of the EUSR shall be to: (a) strengthen the overall EU influence in, and coordination of, the Addis Ababa-based dialogue with the AU and its Commission, on the whole range of CFSP/CSDP issues covered by the EU-AU relationship; (k) maintain close contacts and promote coordination with key international partners of the AU present in Addis Ababa, especially the United Nations, but also with non-State actors on the whole range of the CFSP/CSDP issues covered by the EU-AU relationship. 3. Article 4 is replaced by the following: Article 4 Implementation of the mandate 1. The EUSR shall be responsible for the implementation of the mandate acting under the authority of the HR. 2. The Political and Security Committee (PSC) shall maintain a privileged link with the EUSR and shall be the EUSR's primary point of contact with the Council. The PSC shall provide the EUSR with strategic guidance and political direction within the framework of the mandate, without prejudice to the powers of the HR. 4. Article 5(1) and (2) is replaced by the following: 1. The financial reference amount intended to cover the expenditure related to the mandate of the EUSR in the period from 1 January 2009 to 31 August 2010 shall be EUR 1 850 000. 2. The expenditure financed by the amount stipulated in paragraph 1 shall be eligible as from 1 January 2009. The expenditure shall be managed in accordance with the procedures and rules applicable to the general budget of the European Union. 5. Article 6(1) is replaced by the following: 1. Within the limits of his mandate and the corresponding financial means made available, the EUSR shall be responsible for constituting his team. The team shall include the expertise on specific policy issues as required by the mandate. The EUSR shall keep the Council and the Commission promptly informed of the composition of his team. 6. Article 9(2) is replaced by the following: 2. The Union delegation and/or Member States, as appropriate, shall provide logistical support in the region. 7. in Article 10, point (d) is replaced by the following: (d) ensuring that all agreed recommendations made following regular security assessments are implemented and providing the HR, the Council and the Commission with written reports on their implementation and on other security issues within the framework of the mid-term and mandate implementation reports. 8. Article 11 is replaced by the following: Article 11 Reporting The EUSR shall regularly provide the HR and the PSC with oral and written reports. The EUSR shall also report as necessary to Council working parties. Regular written reports shall be circulated through the COREU network. Upon recommendation of the HR or the PSC, the EUSR may provide Foreign Affairs Council with reports. 9. Article 12 is replaced by the following: Article 12 Coordination The EUSR shall promote overall Union political coordination. He shall help to ensure that all Union instruments in the field are engaged coherently to attain the Union's policy objectives. The activities of the EUSR shall be coordinated with those of the Commission, as well as those of other EUSRs active in the region as appropriate. The EUSR shall provide Member States missions and Union delegations with regular briefings. In the field, close liaison shall be maintained with the Heads of the Union delegations in the region and Member States Heads of Mission who shall make best efforts to assist the EUSR in the implementation of the mandate. The EUSR shall also liaise with other international and regional actors in the field. Article 2 The EUSR shall present the HR, the Council and the Commission with a mandate implementation report before the end of the mandate. Article 3 This Decision shall enter into force on the date of its adoption. It shall apply from 1 March 2010. Article 4 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 25 February 2010. For the Council The President A. PÃ REZ RUBALCABA (1) OJ L 323, 8.12.2007, p. 45. (2) OJ L 322, 2.12.2008, p. 50.